Citation Nr: 9904313	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a foreign body injury, left volar forefoot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from March 1967 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted entitlement to service connection for 
the residuals of a foreign body injury, left volar forefoot, 
and assigned a noncompensable evaluation thereto.  The 
veteran appeals the current rating.  It is noted that this is 
the initial rating.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left foot disability is currently 
manifested by subjective complaints of pain and numbness.  

3.  Current objective findings of the veteran's left foot 
disability include the presence of a scar of plantar wart, 
and a finding of tenderness on objective demonstration.

4.  There is no objective clinical evidence of exfoliation or 
constant itching, extensive lesions, or marked disfigurement, 
limitation of the part affected, or moderately severe foot 
injury.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no more, 
for the residuals of a foreign body injury, left volar 
forefoot, have been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.59, 4.71a, 4.118, Diagnostic Codes (DCs) 5284, 7803, 
7804, 7805, 7806, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, she has presented a claim that 
is plausible.  Further, she has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In that respect, the RO 
determined that the veteran's foreign body residuals of her 
left foot was analogous to scars under DC 7805.  The Board 
will also consider DCs 5284, 7803, 7804, 7806, and 7819 based 
on limitation of the function of the part affected, tender 
and painful scarring, eczema, and new skin growth, benign.

Scars are rated under DCs 7803, 7804.  In order to warrant a 
10 percent evaluation for a superficial scar, it must be 
tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, DCs 
7803, 7804 (1998).  Other scars are rated on the basis of 
limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805 (1998).  In this case, the veteran's left foot 
is the affected part and foot injuries are rated under DC 
5284.  Under DC 5284, a 10 percent rating requires moderate 
residuals of foot injuries.  Moderately severe residuals of 
foot injury warrants a 20 percent evaluation; a 30 percent 
evaluation is warranted under DC 5284 with severe residuals 
of foot injuries.  38 C.F.R. § 4.118, DC 7805 (1998).  

Benign skin growths are rated as scars for disfigurement, 
etc. (DC 7800).  As an initial matter, the Board notes that 
DC 7800 concerns disfiguring scars of the face and neck and, 
as such, has no application to this case.  Nevertheless, DC 
7819 also directs that unless otherwise provided, new growth 
of the skin, benign should be rated as for eczema (DC 7806).  
Under DC 7806, when eczema is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has light, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, DC 7806 (1998). 

Outpatient treatment records reveal that the veteran sought 
treatment in April 1992 for a problem with her left foot.  At 
that time, she complained of pain in the left foot and 
related that she underwent surgery for infection while in the 
military on the same spot.  Physical examination revealed a 
lesion on the bottom of the veteran's foot consistent with 
plantar wart.  The examiner noted that it also could have 
been an old scar from the in-service surgery but it was 
difficult to tell.  The clinical assessment was probable 
plantar wart.  In a follow-up note dated in May 1992, the 
plantar wart was noted to be improving.  In February 1997, 
she filed a claim for a left foot condition.  

In a VA feet examination report dated in April 1997, the 
veteran reported that she stuck a six inch splinter in her 
foot during service and part of it broke off into her foot.  
About a week later, her foot started to swell and a three 
inch piece of the splinter was found to still be in her foot.  
She subsequently underwent a surgical procedure for removal 
but the wound could not be closed because of infection.  When 
it finally healed, a hard core remained.  Current complaints 
included that the toes drew up and became numb, and her foot 
swelled sometimes.  

Physical examination revealed a dark callus over the head of 
the fourth metatarsal on the plantar surface.  The area was 
tender and had the appearance of a plantar wart.  The veteran 
could not rise well on the toes of the left foot and had 
moderate pes planus.  Function was satisfactory and there was 
no deformity.  Gait was guarded on the callus of the left 
foot but there were no secondary skin and vascular changes.  
The final diagnosis was history of foreign body of the left 
foot with residual callous and/or plantar wart.

At a hearing before the undersigned Member of the Board, the 
veteran described having a spot under the middle aspect of 
the toe on the foot itself between the size of a nickel and a 
quarter with a hole in the center of it.  She indicated that 
the hole was in the same place as the splinter in service and 
it stayed sore all the time.  She maintained that the 
infection from service never healed completely and the part 
which was left open just closed up on its own.  She remarked 
that the spot was tender most of the time and she could not 
put her foot flat to the floor because of the pain.  She 
noted that her foot swelled, especially after working, but 
sometimes even when she was off work.  She revealed that she 
had been told that a tendon or leader was cut during the 
surgery which was the reason her toes would draw in.  She was 
also told that no further surgery could be done on the foot 
but that she might eventually have to have her toes removed 
because of the numbness.  She used acid pads on the area.  
Upon further questioning, she described the area on her foot 
as a crater and observed that sometimes her toes would draw 
in a couple times a day and be numb three to four times a 
week.  

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating to 10 percent, but no 
more, is in order.  Taken together, the chronic nature of the 
area on the left foot, and pain and numbness of the area more 
nearly approximates a 10 percent rating under DC 7804.  
Specifically, in the VA examination, the examiner noted that 
the area was tender and the veteran has repeatedly maintained 
that the area is painful and numb.  As such, considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
overall pathology more nearly approximates a tender and 
painful superficial scar on objective demonstration, 
warranting assignment of a 10 percent rating under DC 7804.

The Board further finds, based on the evidence of record, 
that the objective findings of the veteran's left foot 
disability does not warrant more than a 10 percent evaluation 
under DC 7803, 7804, 7805, 7806, or 7819.  Specifically, the 
Board notes that an evaluation higher than 10 percent is not 
available under either DC 7803 or DC 7804.  Moreover, DC 7805 
permits an evaluation based on the limitation of function of 
the part affected by a scar, in this case the foot.  

The current 10 percent rating contemplates a moderate foot 
injury under DC 5284.  However, the evidence does not support 
a finding of moderately severe foot injury warranting a 
higher evaluation.  Specifically, although the veteran could 
not rise well on her toes and had a guarded gait, the 
evidence suggests that she is able to work full time, and had 
no secondary skin or vascular changes to the left foot.  As 
no more than moderate foot injury is shown, there is no basis 
for a higher rating under DC 5284.  

Finally, in evaluating the left foot disability, the Board 
notes that DC 7819 permits rating new, benign growths of the 
skin as eczema (DC 7806) in some circumstances.  The recent 
clinical findings do not disclose that the veteran has 
exudation or itching constantly, extensive lesions, or marked 
disfigurement consistent with a higher than 10 percent rating 
under eczema.  Therefore, the Board can find no basis under 
DC 7806 or DC 7819 to grant her an increased evaluation.  

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements and sworn 
testimony of the veteran, and finds that her left foot 
disability warrants no more than a 10 percent evaluation.


ORDER

Entitlement to an evaluation of 10 percent, but no more, for 
the residuals of a foreign body injury, left volar forefoot, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

